NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted August 29, 2019
                                 Decided September 4, 2019

                                            Before

                          DIANE P. WOOD, Chief Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge

No. 18‐3377

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District
                                                   of Illinois, Eastern Division.

       v.                                          No. 1:01‐CR‐00086(1)

MALCOLM CARPENTER,                                 Charles R. Norgle,
    Defendant‐Appellant.                           Judge.

                                          ORDER

        Malcolm Carpenter pleaded guilty to violating the terms of his supervised
release by robbing a bank, and he was sentenced to eight months’ imprisonment for the
violation. Carpenter appeals the revocation of his supervised release, but his appointed
counsel asserts that the appeal is frivolous and moves to withdraw. See Anders
v. California, 386 U.S. 738 (1967); United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016).
Carpenter has responded to counsel’s motion. See CIR. R. 51(b). Because counsel’s
analysis appears to be thorough, we limit our review to the subjects he covers as well as
the issues that Carpenter raises. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014);
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).
No. 18‐3377                                                                         Page 2

      Carpenter first robbed a bank in 2001. A jury convicted him, and Judge Charles
Norgle ordered a term of 141 months’ imprisonment to be followed by 48 months’
supervised release.

       In 2013, two years into Carpenter’s term of supervision, he robbed another bank.
After his arrest, his probation officer requested a hearing to determine whether
Carpenter had violated the conditions of his supervised release. Judge Norgle
continued the revocation hearing until 2018, when Carpenter pleaded guilty to the new
criminal charges. Judge Rebecca Pallmeyer, who presided over the 2013 bank robbery
case, sentenced Carpenter to 360 months’ imprisonment, though he received credit for
the intervening five years he spent in pretrial detention.

       Later, Judge Norgle found that Carpenter’s new crime violated the conditions of
his supervised release for his 2001 bank robbery. The judge sentenced Carpenter to
eight months’ imprisonment for the violation and ordered that the term of
imprisonment run concurrently to the sentence he received for the 2013 bank robbery.

       Counsel first considers whether Carpenter could challenge the bank‐robbery
conviction underlying the revocation proceedings and correctly concludes that he could
not. The proper vehicle for that argument would be through direct appeal or collateral
review, not through a supervised‐release revocation proceeding. United States v. Flagg,
481 F.3d 946, 950 (7th Cir. 2007).

       Next, counsel considers whether Carpenter could argue that at the time of the
revocation hearing in 2018, the district court lacked authority to revoke his supervised
release, which had expired in 2015. But counsel properly concludes that this argument
would be frivolous because, under 18 U.S.C. § 3624(e), any ongoing terms of supervised
release are tolled by pretrial detention that is later credited as time served for a new
conviction. See Mont v. United States, 139 S. Ct. 1826, 1832 (2019). Here, Carpenter was
held in pretrial detention after his 2013 arrest and Judge Pallmeyer credited that
detention toward his new sentence for the bank robbery. So, Carpenter’s supervised‐
release term did not expire, and the district court had the authority in 2018 to revoke it.
See 18 U.S.C. § 3583(e)(3).

        Carpenter, for his part, argues that applying Mont to his case violates the ex post
facto clause, U.S. Const. art. I, § 9, cl. 3, because that case was decided after his
revocation hearing. But the ex post facto clause prohibits legislation that creates
retroactive punishment; it “does not of its own force apply to the Judicial Branch of
government.” Rogers v. Tennessee, 532 U.S. 451, 456 (2001) (quoting Marks v. United
No. 18‐3377                                                                        Page 3

States, 430 U.S. 188, 191 (1977)). Carpenter’s argument also fails to the extent that he
contends that applying Mont violates his due process rights, which the Supreme Court
has recognized to incorporate “limitations on ex post facto judicial decisionmaking.”
Rogers, 532 U.S. at 456 (emphasis in original). Here, Mont did not change the law to
“inflict[] greater punishment than [what] the law prescribed” when Carpenter violated
the terms of release. United States v. Paulus, 419 F.3d 693, 698 (7th Cir. 2005). It simply
clarified that the judge at Carpenter’s revocation hearings correctly interpreted § 3624(e)
to toll his term of supervised release while he was held in pretrial detention.

        Counsel also considers whether the district court committed any appealable
errors at the revocation hearing. She first points out that the court failed to consider
either the Sentencing Commission’s policy statements, U.S.S.G. Ch. 7, Part B, or the
sentencing factors, 18 U.S.C. §§ 3553(a); 3583(e)—oversights that normally would
require remand. United States v. Boultinghouse, 784 F.3d 1163, 1177–79 (7th Cir. 2015). But
counsel properly concludes that any error here would be harmless because, in
Carpenter’s case, the erroneous policy‐statement calculation favored him. At the
hearing, for instance, all parties misclassified Carpenter’s new conviction as a “Grade
B” violation, but courts typically categorize bank robbery as a more severe “Grade A”
violation, because bank robbery is a crime of violence. U.S.S.G. § 7B1.1(a); see United
States v. Campbell, 865 F.3d 853, 854 (7th Cir. 2017). When combined with Carpenter’s
criminal history category of III, a Grade A violation yields a recommended sentence of
18–24 months—a minimum more than double the 8 months that Carpenter received.
U.S.S.G. § 7B1.4. Counsel also points out that the district court mistakenly ordered that
Carpenter’s term of imprisonment run concurrent to the sentence he received for the
bank robbery—even though the Guidelines recommend a consecutive sentence for any
prison term imposed upon the revocation of supervised release. U.S.S.G. § 7B1.3(f). But
counsel is not required to advance arguments that would do more harm than good for
her client. See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel also considers arguing that Carpenter’s revocation hearing did not
comply with the Federal Rules of Criminal Procedure, but correctly concludes that
doing so would be frivolous. The district court complied with the requirements of Rule
32.1(b)(2): it confirmed that Carpenter had received notice and information about the
evidence against him; gave him an opportunity to present evidence; appointed counsel;
and offered an opportunity for allocution.

       Finally, counsel considers whether Carpenter could challenge the district court’s
denial of his motion to vacate his 2001 bank‐robbery conviction. But as counsel rightly
No. 18‐3377                                                                        Page 4

explains, Carpenter already attempted (and failed) to challenge his conviction for that
crime under 28 U.S.C. § 2255. As a result, the motion to vacate amounted to an
unauthorized successive collateral attack that the district court lacked jurisdiction to
consider. See United States v. Wyatt, 672 F.3d 519, 524 (7th Cir. 2012).

      Accordingly, we GRANT counselʹs motion to withdraw and DISMISS the appeal.